— Appeal by defendant from a judgment of the County Court, Nassau County, rendered September 10, 1979, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and find no meritorious grounds which could be raised upon appeal. Accordingly, counsel is relieved (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J.P., Gibbons, Gulotta and Cohalan, JJ., concur.